In a medical malpractice action to recover damages for conscious pain and suffering and wrongful death, the individual defendants appeal from an order of the Supreme Court, Kings County, dated September 21, 1977, which denied their motion, inter alia, to require plaintiff to furnish duly executed authorizations to obtain copies of all records relating to the decedent in the possession of the Metropolitan Life Insurance Company. Order modified by deleting therefrom the provision denying the motion in its entirety and substituting therefor provisions that the branch of the motion which seeks dismissal of the complaint is denied and that the branch of the motion which seeks the authorization to obtain copies of records is granted to the extent that plaintiff is directed to furnish appellants’ attorneys with a duly executed authorization permitting them to inspect and obtain a copy of the life insurance application made by plaintiff’s intestate to the Metropolitan Life Insurance Co., and all medical records in the possession of that said company pertaining to that application. As so modified, order affirmed, without costs or disbursements. Plaintiff’s time to furnish the authorization is extended until 20 days after entry of the order to be made hereon. In our opinion, under the circumstances of this case, the branch of appellants’ motion which sought to compel the furnishing of authorizations should have been granted, as provided herein (see Greuling v Breakey, 56 AD2d 540; Myers v Schneider, 59 AD2d 736). Latham, J. P., Rabin, Gulotta and Margett, JJ., concur.